Citation Nr: 1530402	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-28 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for ulcerative colitis (also claimed as bowel condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to July 1961.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision, in relevant part, continued to deny service connection for ulcerative colitis because the evidence submitted was not new and material.  In March 2011, the Veteran filed a Notice of Disagreement with respect to the ulcerative colitis decision and a decision denying service connection for an anxiety disorder.  In August 2014, the Veteran filed a timely Substantive Appeal (VA Form 9) appealing only his ulcerative colitis claim.  
The Board notes that later in August 2014, the RO granted the Veteran's claim for service connection of an anxiety disorder.  
  
The Board notes further that the Veteran's representative indicated in its December 2014 Statement of Accredited Representative in Appealed Case that the Veteran previously requested a hearing before the Board.  However, in June 2015, the representative clarified that the Veteran had not, in fact, requested a hearing.  Accordingly, the Board will proceed with appellate adjudication.
 
In addition, the Board notes that the Veteran submitted additional evidence after the RO certified the appeal to the Board.  The evidence was submitted without a waiver of initial agency of original jurisdiction (AOJ) consideration.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board, unless the Veteran explicitly requests AOJ consideration.  In the present case, the Veteran's Substantive Appeal was received in August 2014; therefore, the new 38 U.S.C. § 7105(e) is applicable to the present appeal.  As the Veteran did not explicitly request that the AOJ review the additional evidence, the evidence is properly before the Board for initial review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The March 1995 rating decision, which denied the Veteran's claim for service connection of ulcerative colitis, was not appealed and is final.

2.  Evidence received since the March 1995 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1995 rating decision, which denied the Veteran's claim for service connection of ulcerative colitis, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence received since the final March 1995 rating decision is not new and material and, therefore, the claim for service connection of ulcerative colitis is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a VCAA letter  from the RO to the Veteran dated in May 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), personnel records, private treatment records, and VA treatment records are associated with the file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The duty to provide an examination and opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  In this case, the Board concludes that an examination and opinion are not needed because new and material evidence has not been submitted to reopen the Veteran's claim.  

Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
	
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

Also, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c) (2014).  Such records include, but are not limited to:  service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and declassified records that could not have been obtained because the records were classified when VA decided the claim.  Id. 

In its March 1995 rating decision, the RO denied service connection for ulcerative colitis because there was no evidence showing ulcerative colitis was incurred in or aggravated by the Veteran's period of active military service.  Notice of that decision was provided in March 1995.  A notice of disagreement was not filed within one year of the notice of that decision.  Moreover, no correspondence/ evidence whatsoever was added to the Veteran's claims file for more than five years following notification of the March 1995 decision.  Thus, the Board finds that the March 1995 rating decision is final.  See 38 C.F.R. § 3.156(b) (2014).  

The RO determined in its December 2010 decision that new and material evidence had not been received and declined to reopen the Veteran's claim.  However, subsequently in its June 2014 Statement of the Case, the RO determined that new and material evidence had been received and reopened the Veteran's claim.  The RO then denied the Veteran's claim on its merits. 

The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

On his August 1994 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran indicated that his ulcerative colitis began with large intestine bleeding in 1961 while he was in the Navy, and that he received treatment for it at the Argentia, Newfoundland Naval Hospital.  In an October 1994 statement, the Veteran requested that VA contact Newfoundland Naval Hospital to obtain a copy of his medical record for treatment he received there in 1963, while onboard "US Navy Ship Wyandott AKA 92."  

At the time of its March 1995 rating decision, the RO found that the Veteran's service treatment records were negative for treatment of any digestive complaints and the digestive system was normal on separation examination in July 1961.  No record of service onboard USNS WYANDOTT (T-AK 92) or in 1963 was found.  Private treatment records from July 1987 to October 1993 showed that in August 1987 the Veteran underwent removal of three benign polyps.  Intermittent complaints of stomach pain and diarrhea continued, and, in December 1992, a biopsy identified ulcerative colitis.  VA treatment records showed a hospitalization in June 1994 for ulcerative colitis with large intestine bleeding. 

In his request to reopen his claim for ulcerative colitis, the Veteran now contends that his ulcerative colitis is due to Agent Orange exposure while he served in Vietnam.

The new evidence received after the March 1995 rating decision includes, in relevant part, an October 1994 VA treatment record that relates the Veteran has long-standing ulcerative colitis, a December 1994 VA treatment record that shows the Veteran had ulcerative colitis for more than 20 years and intermittent bright red blood per the rectum for 32 years, a January 1998 VA treatment record that reports the Veteran had a long history of ulcerative colitis that was diagnosed in the early 1960s, as well as additional VA treatment records showing ongoing treatment for ulcerative colitis.  Private treatment records from P.R., MD dated January 2010 to June 2010 show the Veteran has a history of colitis and was treated for rectal pain.  Private treatment records from C.F.C.C.R. dated April 2009 to September 2009 show the Veteran has a history of colitis and current symptomatic moderate colitis.  While these medical records are new, they are cumulative and redundant as evidence in the Veteran's claims file as of the March 1995 rating decision reveals diagnosis of and treatment for ulcerative colitis in the 1990s and includes the Veteran's reports of the onset of his ulcerative colitis in 1961 or 1963.

In addition, new personnel records from the Department of the Navy show the Veteran was a civilian employee of the Military Sea Transportation Service from December 1962 to November 1966; served onboard Military Sealift Command (MSC) ships, including USNS WYANDOT (T-AK 92) from September 1963 to October 1963; and was onboard MSC ships that ported in Vietnam in 1966.  In addition, the Veteran submitted several letters he wrote to his wife that indicate he was in Vietnam, including one letter dated in 1966. 

The personnel records show that the Veteran worked onboard USNS WYANDOT (T-AK 92) in 1963, and confirm the Veteran was in Vietnam in 1966.  However, the personnel records do not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for ulcerative colitis.  Instead, the records show that the Veteran's ulcerative colitis began when the Veteran was not on active military duty.  As noted above, the Veteran states that his ulcerative colitis began in 1963 when he was onboard USNS WYANDOT (T-AK 92).  Civilian employment onboard MSC ships is not recognized as active military duty.  38 U.S.C.A. § 101(21) (West 2014).  In addition, the Veteran's civilian employment is not deemed to be active service under 38 U.S.C.A. § 106, or recognized under 38 C.F.R. § 3.7 for individuals of groups considered to have performed active military, naval, or air service. 

Also, the Board notes that if a veteran was exposed to Agent Orange during active service, service connection is presumed for certain disorders.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  While the personnel records and letters show the Veteran was in Vietnam, they show that he was there in 1966 as a civilian employee of the Department of the Navy.  Moreover, in June 2014, the Veteran acknowledged that he was not on active military duty when he was in Vietnam.  The new evidence again does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for ulcerative colitis because it shows that the Veteran was in Vietnam after his period of active duty.  Also, for these reasons, the Board does not find the personnel records constitute "relevant official service department records" that require reconsidering the claim.  38 C.F.R. § 3.156(c) (2014).  

Although the Veteran's statements that his ulcerative colitis is due to Agent Orange exposure in Vietnam are new, the VA and private treatment records referenced above are new, and the Department of the Navy personnel records are new, in that they were not of record at the time of the last final rating decision in March 1995, the Board finds that the evidence is not material because it does not raise a reasonable possibility of substantiating the claim, i.e., show the Veteran's ulcerative colitis occurred during active military service.  As a result, if the Board were to reconsider the claim, VA's duty to assist by providing a medical examination or opinion in specific regard to the Veteran's ulcerative colitis would not be triggered.  See Shade, 24 Vet. App. at 118 and 120.

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for ulcerative colitis. Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's petition to reopen such claim is denied. 



ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for ulcerative colitis, the appeal is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


